Mr. Justice Wilkin delivered the opinion of the court: On the trial.below appellant submitted to the court thirteen written propositions of law, embodying the law relating to special assessments, all of which the court held except the tenth, which is: “That under the law and evidence said real property of said company assessed for said improvement will not be specially benefited thereby.” That the railroad right of way relatively situated is assessable for special benefits arising from local street improvements is settled by repeated decisions of this court. (Kuehner v. City of Freeport, 143 Ill. 92; Rich v. City of Chicago, 152 id. 18, and cases cited.) Proposition 10, as a proposition of law, was therefore rightly refused. The only question, then, presented by this record for our consideration is one of fact. Counsel insist that under the evidence herein, to an unprejudiced judicial mind, the proposed improvement will not specially benefit the right of way. Whether or not, as a matter of fact, the property was specially benefited, and if so, the amount of the benefit, was a question' for the court under all the evidence. The report of the commissioners, by the express provisions of the statute, made a prima facie case for the city. The evidence introduced by appellant to overcome that prima facie case and that offered by the city in rebuttal were conflicting, and after carefully considering all the evidence we cannot say that the court erred in its conclusion that the assess-ment was fair and reasonable. The judgment of the county court will be affirmed. Judgment affirmed.